SHEPHERD, J.
We reverse the Reemployment Assistance Appeals Commission’s order denying benefits to Percy Astete, and remand for reinstatement of the Referee’s order. See Anderson v. Unemployment Appeals Comm’n, 822 So.2d 563, 567 (Fla. 5th DCA 2002) (stating “where there is competent, substantial evidence to support the referee’s findings of fact, the commission may not reweigh the evidence and substitute its findings of fact for those of the referee”); Orange Bank v. Unemployment Appeals Comm’n, 611 So.2d 107, 108 (Fla. 5th DCA 1992) (“While the commission has the authority to reverse the findings and conclusions of the appeals referee, the commission may only do so where there is no substantial, competent evidence to support the referee’s decision”); accord Barreto v. Taco Bell Corp., 661 So.2d 874 (Fla. 3d DCA 1995).
Reversed and remanded.